Case 3:19-cv-01441-JD Document 35 Filed 01/02/20 Page 1 of 3

F.P ref: QF-2019-003132

CERTIFICATE - ATTESTATION

The undersigned authority has the honour to certify, in conformity with article 6 of the
Convention
L’autorite soussignee a l’honneur d’attester conformenent a l’article 6 de ladite Convention.

1) that the document has been served the (date) 24-09-2019
que le demande a ete executee le (date)

-at (place, street, number) Navig8 Chemical! Tankers, Inc

-a (localite, rue, numero) 6th Floor, The Zig Zag Building,
70, Victoria Street, London,
England, SW1E 6SQ

- in one of the following methods authorised by article 5:

-dans une des formes suivantes prevues a l’article 5:

a) in accordance with the provisions of sub-paragraph (a) of the first paragraph of article 5
of the convention

selon les formes legales (article 5, alinea premier, lettre a)

b) in accordance with the following particular Documents were served by leaving at the
method selon la forme particuliere suivante post room ina sealed envelope of the

company’s registered address given.

c) by delivery to the addressee, who accepted it voluntarily
par remise simple
The documents referred to in the request have been delivered to:

Les documents mentionnes dans Ja demande ont ete remis a:
- (identity and description of person)
- (identite et qualite de la personne)

- relationship to the addressee (family, business
or other)

- liens de parente de subordination ou autres
avec

le desinataire de l’acts

2) that the document has not been served, by reason of the following facts:
que la demande n’a pas ete executee, en raison des faits suivants:

in conformity with the second paragraph of article 12 of the Convention, the applicant is
requested to pay the expenses details in the attached statement.

Conformement a l’article 12, alinea 2 de ladite Convention, le requerant est prie de payer ou
de rembourser les frais dont le detail figure au memoire ci-joint

Annexes
Documents returned
Case 3:19-cv-01441-JD Document 35

Pieces renvoyees
Done at London

in appropriate cases, documents
establishing the service:

le cas echeant, les documents
justicatifs de |’execution:

stamp:

Filed 01/02/20 Page 2 of 3
F.P ref: QF-2019-003132

fait a

the 20-11-2019

—

Signature and/OF eyo,

MS 2 +7 S \
2 20 NOV 2019 |

moi a ff
\'o, YH RY
a <u £

~ ow PRect®? a
Sates —

  

Signature et/ou

  
 
 
Case 3:19-cv-01441-JD Document 35 Filed 01/02/20 Page 3 of 3
REQUEST
FOR SERVICE ABROAD OF JUDICIAL OR EXTRA JUDICIAL DOCUMENTS

DEMANDE
AUX FINS DE SIGNIFICATION OU DE NOTIFICATION A L’ETRANGER
D’UN ACTE JUDICIARE OU EXTRAJUDICIAIRE

Convention on the service abroad of judicial and extrajudicial documents in civil or
commercial matters, signed at The Hague, November 15, 1965
Convention relative a la signification et a la notification a l’étranger des actes judiciaires ou extrajudiciaires en matieré civile
ou commerciale, signée a La Hage, le 15 Novembré 1965.

 

Identity and address of the applicant Address of receiving Authority
Indentité et adresse du requérant Adresse de l’autorité destinataire

L. Celeste Ingalls** Hague Central Authority for England and Wales
Crowe Foreign Services Senior Master, Queen’s Bench Division
1020 SW Taylor Street, Suite 240 The Senior Courts of England and Wales
Portland, Oregon 97205 Royal Courts of Justice
USA Strand, London WC2A 2LL
Email: Lci@foreignservices.com England, U.K.
Fax Number: 1-503-222-3950

 

 

 

 

 

The undersigned applicant has the honour to transmit - in duplicate - the documents listed below and, in conformity with article 5 of the
above-mentioned Convention, requests prompt service of one copy thereof on the addressee, i.e., (identity and address)
Le requérant soussigné a l’honneur de faire parvenir - en double exemplaire - a l’autorité destinataire les documents ci-dessous énumérés
en la priant conformément a l’article 5 de la Convention précitée, d’en faire remettre sans retard un exemplaire au destinataire, savior:
(identité et adresse)
Navig8 Chemical Tankers, Inc.
6" Floor, Zig Zag Building
70 Victoria Street, London SW1E 6SQ

W (a) in accordance with the provisions of sub-paragraph (a) of the first paragraph of article 5 of the Convention.*
a) selon les formes légales (article 5, alinéa premier, lettre a).

oO .

Oo

 

The authority is requested to return or to have returned to the applicant a copy of the documents - and of the annexes* - with a certificate as
provided on the reverse side.

Cette autorité est priée de renvoyer ou de faire renvoyer au requérant un exemplaire de l’acte - et de ses annexes - avec attestation figurant
au verso.

List of documents

Enumération des piéces Done at Portland, Oregon, USA, the_g” day of Arye , 2019.

Fait @ Portland, Oregon, USA, le...

 
  

 
      
  

      
  
   

Executed “Summary” (2 pages Signature and/or stamp. Ey, _ OFFICIALSTAMP
Summons in a Civil Action Signature et/ou cachet i) pale dots a GALLS y
Second Amended Complaint on On 8.6 / ea yk

Standing Order for All Judges

) ~~ wy COMMISSION EXPIRES MARGH 04, 2022 |
Standing Order for Magistrate Judge Kandis A. Westmore [SSS SSS SSS SSS Sa)

“Celeste Ingalls

* Delete if inappropriate
Rayer les mentions inutiles

al Authorized applicant pursuant to Rule 4(c)(2) of the Federal Rules of
Civil Procedure, Public Law 97-462
